Citation Nr: 0407544	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  95-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disability for the period beginning March 13, 1998.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from January 1986 to January 
1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In a decision dated in January 2003, the Board denied 
entitlement to an increased evaluation for a low back 
disability.  The veteran appealed the decision to the Court 
of Appeals For Veterans Claims (Court).  In an October 2003 
Joint Motion For Remand, the veteran and the Secretary moved 
to vacate the January 2003 Board decision and remand the case 
to the Board for further appellate review.  In an Order dated 
in October 2003, the Court granted the motion, vacated the 
January 2003 Board decision, and remanded the case to the 
Board for readjudication consistent with the Joint Motion.

The bases for the parties' motion was that the Board based 
the January 2003 decision on inadequate medical examinations; 
the Board failed to adequately state the reasons and bases 
for its decision; and, the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), notice 
provided to the veteran was inadequate.  The specific 
inadequacy of the medical examinations noted in the motion is 
that they did not address the degree of the veteran's 
functional loss as required in 38 C.F.R. §§ 4.40, 4.45 
(2003).  See DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  
Further, the motion reflects that the January 2003 Board 
decision did not explain why the veteran was not entitled to 
an increased evaluation, although he experiences pain and 
weakness, which increases with use and during flare-ups.  
Finally, the motion states that the March 2001 RO letter, 
which informed the veteran of the provisions of the VCAA, did 
not adequately inform the veteran of the information and 
evidence necessary to support his claim, and did not 
adequately inform the veteran which information or evidence 
was to be obtained or provided by which party.  See 
38 U.S.C.A. § 5301(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the regulations concerning the 
evaluation of disc pathology have been changed, including 
renumbering of the diagnostic codes, effective September 26, 
2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  There 
recently has been a normal range of motion standard set in 
these regulations.  Review of current back complaints and 
findings should be undertaken giving consideration to this 
change.

Finally, the veteran has submitted new evidence since the 
remand by the Court.  He did not waive RO review, and in fact 
requested remand for initial RO review.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.

2.  After the above is completed, the RO 
shall arrange for an appropriate 
examination of the veteran to determine 
the current severity of his low back 
disability.  The RO shall ask the 
examiner to render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
disability being evaluated.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  
The report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.

3.  After all of the above is completed, 
the RO shall readjudicate the claim on 
the basis all of the evidence obtained 
since the supplemental statement of the 
case (SSOC) in light of all the other 
evidence of record, including the new 
rating criteria for spine pathology.  To 
the extent that the benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review. 
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

